Citation Nr: 0740671	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-22 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for additional disability, lower lip numbness to include 
lower teeth, gums, chin area and jaw/nasal reflux, as a 
result of medical treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1973 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in January 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In November 2007, the veteran cancelled his Board hearing.  


FINDING OF FACT

Lower lip numbness to include lower teeth, gums, chin area 
and jaw/nasal reflux, was not proximately caused by VA 
medical treatment.


CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 
1151 for lower lip numbness to include lower teeth, gums, 
chin area and jaw/nasal reflux have not been met. 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2003.  The veteran was notified of the evidence 
needed to substantiate the claim, namely, evidence of 
additional disability, evidence of VA medical treatment, and, 
evidence that the additional disability was the result of VA 
carelessness or negligence or similar instance of fault on 
VA's part or that the disability was not reasonably 
foreseeable.  The veteran was informed that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include evidence in his possession, 
that pertained to the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the effective date and degree of disability assignable).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of June 2003, as the claim for disability compensation under 
38 U.S.C.A. § 1151 is denied, no disability rating or 
effective date can be assigned as a matter of law and there 
is no possibility of any prejudice to the veteran with 
respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
obtained a medical opinion.  As the veteran has not 
identified any additional evidence pertinent to the claim and 
as there are no additional records to obtain, no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA medical 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment; or the additional 
disability was not reasonably foreseeable.

As the claim under 38 U.S.C.A. § 1151 was filed in April 
2003, 38 C.F.R. § 3.361 applies because it applies to all 
claims under 38 U.S.C.A. § 1151 filed after October 1, 1997.

Under 38 C.F.R. § 3.361, a claim based on additional 
disability due to medical treatment must meet the causation 
requirements.  To establish causation, the evidence must show 
that the medical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received treatment and that the veteran has an additional 
disability does not establish cause.  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment, caused the veteran's additional disability 
and VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.

Whether the proximate cause of a veteran's additional 
disability is an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.

Factual Background

The veteran is claiming disability compensation under 38 
U.S.C.A. § 1151 for additional disability, resulting from 
surgeries performed in December 2001 and July 2002 at the 
Audie Murphy VA Medical Center in San Antonio, Texas.  

In December 2001 the veteran underwent laser assisted 
uvulopalatopharyngoplasty for obstructive sleep apnea.  The 
examiner noted there were no complications, risks and 
benefits were explained prior to the surgery and the veteran 
verbalized his understanding.  A post-op note in January 2002 
indicated the veteran had satisfactory healing with no nasal 
reflux.  

The veteran continued having problems sleeping and in July 
2002 underwent genioglossus bone advancement osteoplasty for 
obstructive sleep apnea.  Before the surgery the doctor 
discussed the risks and benefits such as IFA nerve problems, 
change to anterior teeth intervation/denervation, infection, 
dehiscenses and other wound problems.  Diagrams were used to 
discuss the procedures.  The veteran verbalized an 
understanding and desired to proceed with the surgery.  

A VA progress note dated in December 2002 showed the veteran 
complained of continued numbness of lower lip, nasal reflux 
and some difficulty with speech secondary to lip numbness.  
He claimed this interfered with his job.  

The examination found no acute infection.  The vestibular 
incision was well healed.  The veteran had a soft palate with 
minimal defect consistent with conservative laser surgery.  
The assessment was residual V3 anesthesia status post GBAT 
approximately 5 months prior.  The veteran was reassured as 
to the possibility of some nerve recovery over the next 7 
months.  

A VA progress note of February 2003 indicated the veteran 
complained of numbness to the chin and occasional fluid to 
the nose.  The veteran claimed his obstructive sleep apnea 
syndrome did not improve since his surgery.  The examiner 
found the intraoral incision to be well healed and there were 
no signs of infection.  The assessment was post-operation 
sequelea of V3 numbness and occasional fluid escape into the 
nose with swallowing.  

A July 2003 VA progress note showed continued complaints of 
buccofacial numbness and nasal reflux.  The veteran also 
reported problems with drooling, occasionally involuntarily 
expectorating while speaking.  

The veteran in his Form 9 Appeal of June 2005 stated that, 
while he was counseled that numbness may be a residual of his 
surgery, he was not notified that the problem would be 
permanent in nature.  

In April 2006 a VA medical opinion was obtained regarding the 
veteran's claim for disability compensation under 38 U.S.C.A. 
§ 1151 for additional disability.  After reviewing the claims 
folder the examiner concluded that there was no negligence or 
improper care by the treating physicians because possible 
complications were explained to the veteran before the 
surgeries of December 2001 and July 2002.  The veteran 
verbalized his understanding of the possible complications.  
The examiner further explained that the residual problems of 
numbness in the lower lip, lower teeth, gums, chin and nasal 
reflux were residuals of the operation that were known 
problems that sometimes accompany this type of operation.  

The examiner was of the opinion that the residuals of 
surgeries in December 2001 and July 2002 were not the result 
of negligence and were within the realm of known residuals to 
this type of surgery.  

Analysis

The record shows that after surgeries by VA in December 2001 
and January 2002, the veteran developed chin numbness and 
nasal problems.  A mere showing of additional disability is 
not enough to establish entitlement to compensation under 38 
U.S.C.A. § 1151. The law requires that the additional 
disability was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA.

On the question of whether VA was at fault in providing 
surgical treatment, there is no medical evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Rather the record contains a VA medical opinion from a doctor 
in General Surgery who stated that the VA physicians were not 
negligent and did not provide improper care in performing the 
laser assisted uvulopalatopharyngoplasty in December 2001 and 
the genioglossus bone advancement osteoplasty in July 2002.  
This evidence is uncontroverted and the Board does not find 
fault on the part of VA in providing the surgical treatments 
for the veteran's sleep disorder.

The remaining question is whether the lower lip numbness to 
include lower teeth, gums, chin area and jaw/nasal reflux 
were not reasonably foreseeable.  Under 38 C.F.R. § 3.361(d), 
whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.

On the question of foreseeability, the VA examiner in April 
2006 was of the opinion that the residual problems of 
numbness in the lower lip, lower teeth, gums, chin and nasal 
reflux were residuals of the operation and were known 
problems that sometimes accompany these type of operations.  
The examiner pointed out that prior to both surgeries the 
veteran was thoroughly and adequately notified of these risks 
and he continued to request the surgeries.  

The preponderance of the medical evidence of record is 
against a finding of fault on the part of VA; there is no 
doubt to be resolved; and compensation under 38 U.S.C.A. 
§ 1151 is not warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for lower lip numbness 
to include lower teeth, gums, chin area and jaw/nasal reflux 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


